UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1263


In Re:   TIMOTHY HUGH LINDSEY,

                Petitioner.




                 On Petition for Writ of Mandamus.
              (5:08-cr-00091-BR-1; 5:12-cv-00350-BR)


Submitted:   June 26, 2014                  Decided:   July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy Hugh Lindsey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Timothy Hugh Lindsey petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

motion for a certificate of appealability after dismissing his

28 U.S.C. § 2255 (2012) motion.               He seeks an order from this

court directing the district court to act.                      Our review of the

district court’s docket reveals that the district court denied a

certificate     of   appealability       in     the    March        21,   2013    order

dismissing the § 2255 motion, and, on March 28, 2013, denied as

moot    Lindsey’s         separate     motion      for      a       certificate      of

appealability.          Accordingly,     because      the   district       court    has

already      ruled   on    Lindsey’s     request      for       a   certificate      of

appealability, we deny the mandamus petition as moot.                       We grant

leave   to    proceed     in   forma   pauperis.       We   dispense       with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                     PETITION DENIED




                                         2